Citation Nr: 0809558	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-06 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for gouty arthritis, 
rheumatoid arthritis, or severe arthritis of the hands and 
feet.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1977 to 
October 1980; he also served in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The Board notes that medical records from the University 
Pathology Associates received in September 2006 were 
submitted without a waiver of agency of original jurisdiction 
(AOJ) consideration.  The newly submitted evidence concerns 
his left total knee replacement and in no way addresses the 
issue on appeal, which pertains to his hands and feet.  Thus, 
obtaining a waiver or remanding this case for AOJ 
consideration of such evidence is unnecessary.  See 38 C.F.R. 
§ 20.1304 (2007).


FINDING OF FACT

No competent medical evidence establishes a nexus between 
gouty arthritis, rheumatoid arthritis, or severe arthritis 
affecting the veteran's hands and feet, and his time on 
active duty.


CONCLUSION OF LAW

Gouty arthritis, rheumatoid arthritis and severe arthritis of 
the hands and feet were not incurred in or aggravated by 
active service, nor may they be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, the VA notice was provided to the appellant in 
letters dated in January and December 2004 prior to the 
initial adjudication of the veteran's claims in March 2005.  
In April 2006, the veteran was provided an additional duty to 
assist letter.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Specifically, the January 2004 notice informed the 
veteran of what information and evidence were to be provided 
by the claimant, and what was to be provided by the VA.  The 
April 2006 letter notified the veteran of what medical and 
lay evidence was necessary in order to substantiate the 
claim, asked the veteran to submit any pertinent evidence in 
his possession, and advised the veteran of what evidence was 
necessary to prove a disability rating and an effective date 
for benefits.

The veteran's VA treatment records and service medical 
records have been obtained.  The veteran was also provided 
with a VA examination (the report of which has been 
associated with the claims file).  Additionally, the veteran 
was provided with the option of a hearing, to which he failed 
to appear in April 2006.

In light of the denial of the veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant been provided with every opportunity to submit 
evidence and argument in support of his claims.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.1(k), 3.303(a) (2007).  

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis is manifest 
to a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

A veteran may also meet the active military service 
requirement through active duty for training in the National 
Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(4).  
However, in order to receive compensation, the disability 
must have arisen during the period of active duty for 
training as a result of a disease or injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 
Harris v. West, 13 Vet. App. 509 (2000).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The veteran contends that he developed gouty arthritis, 
rheumatoid arthritis, or severe arthritis in his hands and 
feet as a result of his time in service.  However, the 
veteran's service medical records fail to show arthritis in 
either his hands or his feet during his time on active duty.

Service medical records show one instance of the veteran 
reporting foot pain to his doctor in June 1978, without any 
diagnosed cause.  Similarly, on three subsequent occasions-
May 1979, July 1979, and September 1979-the veteran's 
service medical records indicate that he was diagnosed with 
flat feet, which the veteran reported caused pain in his 
arches.  Consequently, his physician noted that the veteran 
was medically qualified for restricted duty, and should not 
engage in parachute jumping, running over one mile, or 
standing or marching for over one hour, without fifteen 
minutes of rest.

The veteran elected in September 1980 not to have a 
separation medical examination, but he signed and dated a 
form on which he indicated-by circling the word "No"-that 
he was not being treated, and had never been treated, for 
arthritis.  Consequently, the Board finds no evidence that 
the veteran had arthritis in his hands and feet during his 
active duty in the Armed Forces.

Following active duty, the veteran enlisted in the Puerto 
Rico National Guard.  Although the veteran's National Guard 
medical records eventually show rheumatoid arthritis in the 
veteran's hands and feet, his case file is void of credible  
evidence showing that the arthritis occurred as a result of a 
disease or injury incurred or aggravated while on active 
duty.

In his Report of Medical History of October 1980, and August 
1989, and in his Reports of Medical Examination of July 1981 
and December 1984, the veteran checked the "No" box for 
"Arthritis, Rheumatism, or Bursitis."  Taken together with 
the rest of his service medical records, these reports 
suggest that the veteran's arthritis emerged between August 
1989 and January 1991, approximately a decade after the 
veteran completed active duty in October 1980.  There is no 
indication that the veteran's arthritis was caused by any 
events during his brief periods of active duty while serving 
in the National Guard.

The veteran's Chronological Record of Medical Care indicates 
that in January 1991, he reported pain in his right hand, and 
in his right foot.  He also reported pain in both hands, and 
in his right foot, on January 1991.  Also in 1991, the 
veteran reported pain in both hands and both feet, and the 
doctor diagnosed recurrent polyarthritis, possibly rheumatoid 
arthritis, and recommended a rheumatology evaluation.  
However, the doctor did not provide an opinion as to the 
etiology of the rheumatoid arthritis.  In January 1991, the 
veteran sought follow-up care for his arthritis, but again no 
comments regarding its source appear in the record.  
Polyarthritis is noted on an undated Medical 
Record/Consultation Sheet, but here again no mention is made 
of its source.

A document from the Adjutant General's Office of the Puerto 
Rico National Guard shows that the veteran was found not fit 
for retention based on his arthritis in November 1991.  
However, it does not provide an opinion as to the etiology of 
the arthritis.

In addition to his service medical records, the veteran also 
submitted private medical records.  W. E. Lopez, M.D., in a 
May 1990 letter, found that the veteran had mild degenerative 
joint disease in his right foot, and that both of his hands 
were within normal limits.  P. L. Bonneaux, M.D., in a 
December 1990 letter, noted that the veteran had pain in his 
hands.  An August 1991 document from Dr. Bonneaux, a private 
rheumatologist, notes that he diagnosed the veteran with 
rheumatoid arthritis, "mainly in the digits on the feet."  
This document also does not discuss the source of the 
arthritis.

J. R. Arroyo, M.D., in a May 1992 letter, diagnosed the 
veteran with probable rheumatoid arthritis, but did not 
provide an opinion as to its etiology.  Similarly, Dr. 
Bonneaux, in a September 1993 letter, stated that the veteran 
had rheumatoid arthritis, but did not mention its source.  D. 
M. Orta, M.D., the veteran's radiologist, also diagnosed 
rheumatoid arthritis in September 1998, and also did not 
opine on its etiology.  In September 1998, Dr. Bonneaux 
stated in his report that the veteran had severe rheumatoid 
arthritis, including pain and swelling in his hands.

In a note drafted in June 2005, Dr. Bonneaux commented 
regarding the etiology of the veteran's rheumatoid arthritis.  
He wrote:

To whom it may concern this is to 
certify that [the veteran] presented 
with marked articular pain specially 
[sic] after making heavy exercises while 
doing his duty in the PR National Guard.  
He started having the initial symptoms 
of his arthritic condition in 1990.  He 
was evaluated several times by PRNG 
physicians at the beginning of 1991.  
Upon evaluation of PR record it was seen 
that the initial symptoms of his RA 
occurred while he was still active.  The 
condition then has progressed to his 
present status.

The reports of treating physicians are not necessarily 
dispositive of the Board's inquiry.  Harder v. Brown, 5 Vet. 
App. 183, 188 (1993).  A physician is competent to render 
medical opinions, but not to evaluate the credibility of the 
facts which underlie his medical opinions.  A medical opinion 
premised on an unsubstantiated account of the facts has no 
probative value.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Where the physician was not an eyewitness to the 
accident, his opinion regarding what actions or sequence of 
events caused the accident is outside the scope of his 
competence, and thus not probative.  Jones (Stephen) v. West, 
12 Vet. App. 458, 461 (1993).  The Board must evaluate the 
credibility and probative value of physicians' statements.  
Goodsell v. Brown, 5 Vet. App. 36, 42 (1993).

Here, the physician's medical opinion that the veteran's 
initial onset of arthritis occurred in 1990 is consistent 
with the record, but his opinion that the arthritis was 
caused by doing heavy exercises in the Puerto Rico National 
Guard is unsupported by evidence.  The physician did not 
explain how he could know that it was more likely than not 
that the heavy lifting caused the rheumatoid arthritis.  The 
physician did not observe the heavy lifting, and neither did 
he give any indication of knowing the approximate weight 
being lifted, the frequency of the lifting, or the manner in 
which the veteran had lifted the weight.  Moreover, he did 
not explain why he was eliminating any other possible causes 
of the disability.  The veteran's Army National Guard 
Retirement Credits Record shows that he was not on active 
duty, active duty for training, or full time training duty at 
any time in 1990, and had spent a total of 16 days in that 
status in 1989, 48 days in 1988, 38 days in 1987, and 21 days 
in 1986.  That leaves considerable opportunity for outside 
events to have caused the arthritis.  Finally, the physician 
did not account for why neither he nor any of the veteran's 
other physicians had suggested this etiology in the five 
years since the onset of the arthritis, or even in the four 
years since the first diagnosis of arthritis.  Consequently, 
the physician's unsubstantiated assertion is insufficient to 
show that the veteran's heavy lifting while on limited active 
duty in the National Guard caused his rheumatoid arthritis.

Medical records from the VA show a diagnosis of rheumatoid 
arthritis in September 2002; however, no etiology is noted.

A VA Compensation and Pension examination from March 2004 
indicates that the veteran "alleges that in 1979 [he] 
started with [having] pain on the feet and knees....He went to 
Sick Call and was...told to have arthritis....He was done a 
Medical Board [sic] and told to have rheumatoid arthritis."

Determinations of credibility are within the province of the 
Board.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
Board must assess the credibility, and therefore the 
probative value, of proffered evidence of record.  In so 
doing, it may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993); Culver v. Derwinski, 3 Vet. App. 292, 
297-298 (1992).

Here, careful examination of the veteran's service medical 
records shows no documentation of this diagnosis, and no 
reference to rheumatoid arthritis in 1979, or at any other 
time between November 1977 and October 1980, when the veteran 
was on active duty.  Moreover, the veteran's allegation also 
conflicts with his medical record because the earliest year 
in which any doctor believed that the arthritis had begun was 
Dr. Bonneaux's estimate of 1990.  Consequently, the Board 
finds that the veteran's allegation is not credible.

Even if the veteran's comments during his 2004 VA 
Compensation and Pension examination are interpreted as his 
own opinion of his medical condition in 1979, rather than the 
opinion of his treating physician, they still do not 
constitute competent medical evidence that the veteran had 
rheumatoid arthritis during his active duty service, because 
veterans without medical training are not qualified to render 
medical opinions, and such opinions are therefore entitled to 
no weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In his notice of disagreement, the veteran alleged that the 
rating decision relied on medical evidence from the VA 
Medical Center between September 1993 and October 1993 that 
did not pertain to him.  Assuming, without conceding, that 
those records do not belong to him, there is still no 
evidence which would justify granting service connection in 
this case.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for gouty 
arthritis, rheumatoid arthritis, or severe arthritis of the 
hands and feet; it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Service connection for gouty arthritis, rheumatoid arthritis, 
or severe arthritis of the hands and feet is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


